Morton, J.
By the second clause of her will the testatrix gives certain pecuniary legacies; then she makes provision for various specific bequests of articles of personal property including jewelry, pictures, books, etc., and by the fifth clause gives the trustees $50,000 and certain real estate in trust to pay to her sisters the net income for life, and upon the death of the survivor to pay out of the trust fund “ the following legacies,” naming them; concluding the clause with a direction to the trustees to “ transfer, pay over and convey the whole residue of said trust estate to the persons entitled to the residue of my estate under the following article in fee.” “ The following article ” is the residuary clause, which gives “ all the rest, residue and remainder of my estate both real and personal including the remainder and reversion of the trust estate created by the Fifth Article of this will” to certain persons therein named with provisions for the succession in case of the death of any of them. This was in substance the way the will disposed of the estate at the time when the codicil was executed. The legacies given by the .fifth clause out of the trust estate amounted to $59,000. The trust estate, including the real estate, which was and is valued at about $15,000, amounted to $65,000. There would, therefore, except for some unforeseen contingency, have *174been sufficient to pay all of the legacies thus given, and to leave a residue. And the testatrix must be presumed to have understood and appreciated these facts. By the codicil, however, material alterations were made in the will, and the scheme of it was, as we think, radically changed. By it the testatrix gave additional pecuniary legacies, and directed that the real estate included in the trust should be sold after the death of her sisters and the proceeds divided equally between two cousins. This, as the testatrix must have known, rendered the trust estate insuffi- ' cient to meet the legacies that were to be paid out of it, and no doubt directed her attention to the possible abatement of the other legacies when the legacies given by the codicil were added to them. This, it seems to us, is the explanation of the presence in the codicil of the provision as to a pro rata payment “ of the sums given and bequeathed to sundry persons and institutions as enumerated in my will and codicil” if “there should not be sufficient money left from the saleable portions of my estate to pay the full amounts of the sums ” so given and bequeathed. And the natural construction of the provision is, we think, that the testatrix intended thereby to place all of the legatees, except those to whom specific bequests were made, as well those to whom legacies were given out of the trust fund as those who were not, upon an equal footing, and that they should all be paid in full if there was enough of the estate to pay them, “ after paying all expenses and dues, and delivering sundry gifts of my private personal effects,” and if not that they should all abate pro rata. She expressly includes “ the sums given and bequeathed to sundry persons and Institutions, as enumerated in my Will and Codicil,” and nowhere manifests any intention to draw any distinction between the legacies that were made payable out of the trust estate and those that were not. The testatrix did not work out her scheme in all its details, but her intention is, we think, reasonably plain. Whether, as the will stood before the execution of the codicil, in case of a loss in whole or in part of the trust fund, the legacies payable out of it would have abated altogether or in part, as the case might be, as the counsel for the residuary legatees contends, or whether the loss would have had to be made up out of the rest of the estate, as the counsel for the legatees under the fifth clause contends, it is not necessary to *175consider, in view of the construction which we think must be given to the provision in the codicil relating to pro rata payments. The result is that the executors should retain out of the funds in their hands sufficient funds to pay in full the legacies under the fifth clause when and as they become due. The question as to what disposition should be made of the interest if any that may come due or accumulate and of any surplus that may remain is not strictly speaking before us, though we may perhaps not improperly observe that we do not see why both would not go to the residuary legatees.

Ordered accordingly.